194 Ga. App. 856 (1990)
392 S.E.2d 48
IN RE PARROTT.
A90A0172.
Court of Appeals of Georgia.
Decided March 13, 1990.
Lorenzo Parrott, pro se.
Robert E. Wilson, District Attorney, Barbara B. Conroy, Assistant District Attorney, for appellee.
SOGNIER, Judge.
Lorenzo Parrott appeals from the denial of his petition to change his name. Although appellant contends his First Amendment rights were violated by the trial court's holding, in effect challenging the constitutionality of OCGA §§ 19-12-1 and 19-12-4, the record does not reflect that this issue was raised below or that the trial court made any ruling regarding the issue. "Our appellate courts have no original jurisdiction and will decide no question on appeal not clearly presented to and passed upon by the trial court. [Cit.] Consequently no constitutional issue is involved, and this court has jurisdiction of the appeal." Security Mgmt. Co. v. King, 132 Ga. App. 618, 619 (1) (a) (208 SE2d 576) (1974).
"The action of the superior court in granting or refusing a proper application to change the name of a person is based solely on a sound legal discretion. . . ." Binford v. Reid, 83 Ga. App. 280 (63 SE2d 345) (1951). Based on the fact that appellant's request to proceed in forma pauperis, attached to his petition to change his name, reflected that appellant was in jail, the trial court stated in its order that it inquired into the reason for appellant's incarceration and was informed appellant *857 was convicted of first degree forgery. The trial court concluded that "[s]ince a legal change in [appellant's] name at this time might result in confusion, allow him to conceal his true identity and disassociate himself from his past criminal record, the petition to change name is hereby denied." We find no abuse of the trial court's discretion in so holding.
Judgment affirmed. Carley, C. J., and McMurray, P. J., concur.